-

Sa DH NN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:08-cv-02658-WHO Document 722 Filed 02/05/21 Page 1 of 2

David M. Hellman, Esq. (SBN: 53736)
Law Office of David M. Hellman

851 Irwin Street, Suite 205

San Rafael, CA 94901

Phone: (415) 457-4411

Fax: (415) 457-0356

Ad Hoc Attorney for Purpose of Filing Notice
on behalf of Plaintiff, M.A. MOBILE LTD.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

M.A. MOBILE LTD.,
Plaintiff,
Vv.

INDIAN INSTITUTE OF TECHNOLOGY
KHARAGPUR, et al.,

Defendants.

 

 

 

 

Civil Action No. 3:08-cv-02658-WHO

NOTICE OF FILING OF
CHAPTER 15 BANKRUPTCY
PROCEEDING FOR PLAINTIFF,
M.A. MOBILE LTD.

 

The undersigned in the capacity of Ad Hoc Attorney has attached the Chapter 15

Notice of Bankruptcy Case Filing recognizing a foreign proceeding. This was filed

February 05, 2021, and a copy of that Bankruptcy Court Notice is attached to this Notice

for filing in this matter.

Dated: February 05, 2021

al Kiba.

David M. Hellman

Ad Hoc Attorney for Purposes of Filing
Notice on behalf of

Plaintiff, M.A. MOBILE LTD.

NOTICE OF FILING OF CHAPTER 15 BANKRUPTCY PROCEEDING FOR PLAINTIFF

MA. MOBILE LTD

CASE NO. 3:08-cv-02658-WHO

 
CANB Live Database Case 3:08-cv-02658-WHO Document 722 File QeQahe dircd RM Esp MiNdticeO filing. pl?58507

United States Bankruptcy Court
California Northern Bankruptcy Court

Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 15 of the United States Bankruptcy Code,
entered on 02/05/2021 at 3:14 PM and filed on 02/05/2021.

M.A. Mobile LTD

Commonwealth of Dominica

Corner of Church Street and Old Street
Roseau, DO 99999

Tax ID/ EIN: XX-XXXXXXX

 

The debtor's attorney is:

David M Hellman

Law Office of David M. Hellman
851 Irwin Street

Suite 205

San Rafael, CA 94901
415-457-4411

The case was assigned case number 21-30101 to Judge Dennis Montali.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions
against the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or
not exist at all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a
debt or take other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to
determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at
our Internet home page https://ecf.canb.uscourts.gov/ or at the Clerk's Office, 450 Golden Gate Avenue, 18th
Fl., Mail Box 36099, San Francisco, CA 94102.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.

Edward J. Emmons
Clerk, U.S. Bankruptcy Court

1 of 2 2/5/2021, 3:59 PM
